Citation Nr: 0402768	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-05 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior March 12, 2001, for a 
grant of service connection for type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel








INTRODUCTION

The veteran's active military service extended from May 1966 
to December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).  That rating decision granted service 
connection for type 2 diabetes mellitus as a residual of 
exposure to Agent Orange during service, and assigned a 100 
percent rating, effective March 12, 2001.  The veteran 
disagreed with the effective date assigned for service 
connection for his diabetes mellitus.  


FINDINGS OF FACT

1.  The veteran is a "Vietnam veteran" and had active 
military service in the Republic of Vietnam during the 
Vietnam era.

2.  There is a current medical diagnosis that the veteran 
suffers from type 2 diabetes mellitus.

3.  The veteran filed a claim which was received at the RO 
February, 6, 1987.  On this claim the veteran indicated one 
of his claimed disabilities was diabetes.

4.  VA hospital records dated March 31, 1986 reveal that the 
veteran had a diagnosis of type 2 diabetes mellitus.  

5.  An RO rating decision dated April 9, 1987 denied the 
veteran's claim for nonservice-connected pension and 
indicated that his diabetes mellitus was nonservice-
connected.




CONCLUSION OF LAW

The criteria for an effective date of February 6, 1987, for 
the grant of service connection type 2 diabetes mellitus 
based on Agent Orange have been met.  38 U.S.C.A. §§ 1110, 
1116, 5110 (West 2002); 38 C.F.R. § 3.400 (2003); 68 Fed.Reg. 
164 (August 25, 2003) to be codified at 38 C.F.R. § 3.816 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was signed into law.  38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  

In precedent opinion, the VA General Counsel held that:

Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take 
development or review action it deems proper under 
applicable regulations and issue a statement of the 
case if the action does not resolve the disagreement 
either by grant of the benefits sought or withdrawal of 
the notice of disagreement.  If, in response to notice 
of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice 
of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is 
not resolved, but section 5103(a) does not require VA 
to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.

VAOPGCPREC 8-03, 69 Fed. Reg. ___ (2003).  


The Board is bound by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
it is the Board's conclusion that the this does not preclude 
the Board from adjudicating the veteran's claim for an 
earlier effective date for service connection for type 2 
diabetes mellitus.  This is so because the Board is taking 
action favorable to the veteran; a decision at this point 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

II.  Effective Date for Service Connection for Type 2 
Diabetes Mellitus

In a November 2001 rating decision, the RO granted the 
veteran's claim for service connection for type 2 diabetes 
mellitus due to the veteran's exposure to herbicides (Agent 
Orange) during military service.  The RO assigned an 
effective date of March 12, 2001.  The RO assigned this 
effective date because it was the date of receipt of a VA 
Form 21-4138 from the veteran which stated, "I wish to claim 
service connection for diabetes and residual complications  . 
. . as secondary to my exposure to Agent Orange while serving 
in Vietnam."  

The veteran seeks an effective date earlier than March 12, 
2001 for service connection for type 2 diabetes mellitus. He 
asserts that an earlier effective date for service connection 
is warranted under the provisions of Nehmer v. United States 
Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) ("Nehmer 
I"), and the specific guidance provided in Nehmer v. United 
States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal 1999) 
("Nehmer II"), and Nehmer v. United States Veterans Admin., 
No. C86-6160 TEH (N.D. Cal. Dec. 12, 2000) (class action 
order), which created an exception to the provisions 
governing the assignment of effective dates in certain cases.

Generally, the effective date for an award of service 
connection and disability compensation, based on an original 
claim, is the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, the date 
of receipt of claim, or date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. 
§ 3.400(b)(2).

Because the Nehmer case created an exception to the general 
provisions governing the assignment of effective dates in 
certain cases, VA recently enacted new regulations to state 
the effective date rules required by orders of the United 
States District Court in the class-action.  

The new regulations state that a Nehmer class member 
includes a Vietnam veteran who has a covered herbicide 
disease.  Covered herbicide disease means a disease for 
which VA has established a presumption of service connection 
before October 1, 2002 pursuant to the Agent Orange Act of 
1991, Public Law 102-4, other than chloracne.  Covered 
herbicide diseases specifically include:  type 2 diabetes; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx or trachea); and, soft-tissue sarcoma 
(as defined in Sec.  3.309(e)).  68 Fed.Reg. 164 (August 25, 
2003) to be codified at 38 C.F.R. § 3.816 (b) (2004)(emphasis 
added).

The new regulations further state that:

If a Nehmer class member is entitled to disability 
compensation for a covered herbicide disease, the 
effective date of the award will be as follows:

(1) If VA denied compensation for the same covered 
herbicide disease in a decision issued between 
September 25, 1985 and May 3, 1989, the effective 
date of the award will be the later of the date VA 
received the claim on which the prior denial was 
based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this 
section.  A prior decision will be construed as 
having denied compensation for the same disease if 
the prior decision denied compensation for a disease 
that reasonably may be construed as the same covered 
herbicide disease for which compensation has been 
awarded.  Minor differences in the terminology used 
in the prior decision will not preclude a finding, 
based on the record at the time of the prior 
decision, that the prior decision denied 
compensation for the same covered herbicide disease.

(2) If the class member's claim for disability 
compensation for the covered herbicide disease was 
either pending before VA on May 3, 1989, or was 
received by VA between that date and the effective 
date of the statute or regulation establishing a 
presumption of service connection for the covered 
disease, the effective date of the award will be the 
later of the date such claim was received by VA or 
the date the disability arose, except as otherwise 
provided in paragraph (c)(3) of this section. A 
claim will be considered a claim for compensation 
for a particular covered herbicide disease if:

(i) The claimant's application and other 
supporting statements and submissions may 
reasonably be viewed, under the standards 
ordinarily governing compensation claims, as 
indicating an intent to apply for compensation 
for the covered herbicide disability; or

(ii) VA issued a decision on the claim, between 
May 3, 1989 and the effective date of the statute 
or regulation establishing a presumption of 
service connection for the covered disease, in 
which VA denied compensation for a disease that 
reasonably may be construed as the same covered 
herbicide disease for which compensation has been 
awarded.

68 Fed.Reg. 164 (August 25, 2003) to be codified at 38 C.F.R. 
§ 3.816 (c) (2004).

In this case, the veteran filed a claim which was received at 
the RO February, 6, 1987.  The veteran completed the entire 
form which indicated he was filing a claim for nonservice-
connected pension benefits.  However, on the application 
form, he specifically indicated that one of his claimed 
disabilities was diabetes.  Already of record in the claims 
file was a copy of the veteran's discharge papers, which 
clearly showed that he served in the Army and had been 
awarded both the Vietnam Campaign Medal and the Vietnam 
Service Medal.  This evidence clearly showed that the veteran 
had served in Vietnam during his period of active military 
service.  

Later in February 1987, the RO received copies of VA hospital 
records which showed that the veteran was treated in March 
1986.  These records reveal that the veteran was diagnosed as 
a "type II diabetic."

In April 1987, the RO issued a rating decision which denied 
the veteran's claim for nonservice-connected pension.  While 
this rating decision did not specifically address the issue 
of entitlement to service connection for diabetes mellitus, 
the rating decision listed diabetes mellitus below the 
heading "NSC," indicating that the disability was not 
considered service-connected.  In May 1987 the RO sent the 
veteran a notice letter which stated "we cannot grant your 
claim for disability benefits.  The evidence does not 
establish that your disabilities are severe enough to prevent 
substantially gainful employment."

The Board construes the February 1987 claim filed by the 
veteran as a claim for entitlement to service connection for 
diabetes mellitus, as well as a claim for entitlement to 
nonservice-connected pension benefits.  The April 1987 RO 
rating decision can be viewed as implicitly denying service 
connection for diabetes mellitus since it is listed beneath 
the "NSC" heading on the rating decision.  In this case - 
the April 1987 rating decision denied service connection for 
diabetes mellitus - then compensation for diabetes mellitus 
as a covered herbicide disease was denied in a decision 
issued between September 25, 1985 and May 3, 1989.  As such, 
the effective date of the award is the later of the date VA 
received the claim on which the prior denial was based or 
the date the disability arose.  68 Fed.Reg. 164 (August 25, 
2003) to be codified at 38 C.F.R. § 3.816 (c) (1) (2004).  
The disability arose for VA purposes on March 31, 1986 which 
is the date of the VA medical record showing a diagnosis or 
type 2 diabetes mellitus.  The date that claim for service 
connection for diabetes mellitus was received at the RO on 
February 6, 1987.  Therefore the effective date for service 
connection for type 2 diabetes mellitus would be February 6, 
1987 which is the later of the two dates.  68 Fed.Reg. 164 
(August 25, 2003) to be codified at 38 C.F.R. § 3.816 (c) (1) 
(2004).

In the alternative, if the April 1987 rating decision is not 
viewed as implicitly denying service connection for diabetes 
mellitus, then the facts show that the RO did not take action 
on the veteran's claim for service connection for diabetes 
mellitus that was received on February 6, 1987.  In such a 
case, the veteran's claim for service connection for diabetes 
mellitus would have remained open until the RO finally 
adjudicated the issue.  Therefore, the date of the veteran's 
claim would still be February 6, 1987.  The controlling law 
and regulations would still establish the effective date for 
service connection for type 2 diabetes mellitus as February 
6, 1987 because that is the date of receipt of claim which is 
later than the date entitlement arose. 38 U.S.C.A. § 5110(a), 
(b)(1); 38 C.F.R. § 3.400 (b)(2).  

Under either legal theory, the correct effective date for 
service connection for type 2 diabetes mellitus due to Agent 
Orange exposure is February 6, 1987, which is the date of 
receipt of the veteran's original claim for service 
connection for diabetes mellitus.  


ORDER

An effective date of February 6, 1987, is awarded for the 
grant of service connection for type 2 diabetes mellitus.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



